Title: To George Washington from John Minter, 2 March 1787
From: Minter, John
To: Washington, George



Jacobs Crick [Pa.] the 2 day of March 1787

Sir I am informed you have a Conveyance of three tracts of Land from Vallentine Crawford one of which I as administrator sold to the widow Stephenson to rais money to pay the debts of Mr Crawford not knowing their was any inthrolment on it I have sum reason to believe the Lands was Conveyd to you as a security for a sum of Money that he owed to you if this is the Case you will Let Mr Wells know the amount of your demand as he is know impowerd to settle Crawfors Estate—I refer you to Mr Wells for the situation I am in and hope you will give up the Land on gitting a Crtainty for what Crawford is indebted to you—from yours—

John MinterADMinSt.

